UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-16106 Clearfield, Inc. (Exact name of Registrant as specified in its charter) Minnesota 41-1347235 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5480 Nathan Lane North, Suite 120, Plymouth, Minnesota 55442 (Address of principal executive offices and zip code) (763) 476-6866 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYESoNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYESoNO Indicate by check mark whether the registrant is a “large accelerated filer,” an “accelerated filer,” a “non-accelerated filer” or a “smaller reporting company” (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer o Accelerated fileroNon-accelerated fileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYESxNO Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class: Outstanding at April 17, 2012 Common stock, par value $.01 CLEARFIELD, INC. FORM 10-Q TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 1 ITEM 1.FINANCIAL STATEMENTS 1 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM4.CONTROLS AND PROCEDURES 11 PART II. OTHER INFORMATION 11 ITEM 1.LEGAL PROCEEDINGS 11 ITEM 1A.RISK FACTORS 12 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4. MINE SAFETY DISCLOSURES 12 ITEM 5. OTHER INFORMATION 12 ITEM 6. EXHIBITS 12 SIGNATURES 12 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CLEARFIELD, INC. CONDENSED BALANCE SHEETS UNAUDITED March 31, September 30, Assets Current Assets Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred taxes Other current assets Total Current Assets Property, plant and equipment, net Other Assets Long-term investments Goodwill Deferred taxes –long term Other Total other assets Total Assets $ $ Liabilities and Shareholders’ Equity Current Liabilities Accounts payable Accrued compensation Accrued expenses Total current liabilities Deferred rent Total Liabilities Commitment and Contingencies - - Shareholders’ Equity Preferred stock, $.01 par value; authorized 500 shares; no shares outstanding Common stock, authorized 50,000,000, $.01 par value; 12,339,275 and 12,270,691, shares issued and outstanding at March 31, 2012 and September 30, 2011 Additional paid-in capital Accumulated deficit ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ SEE ACCOMPANYING NOTES TO CONDENSED FINANCIAL STATEMENTS 1 CLEARFIELD, INC. CONDENSED STATEMENTS OF OPERATIONS UNAUDITED Three Months Ended March 31, Six Months Ended March 31, Revenues $ Cost of sales Gross profit Operating expenses Selling, general and administrative Income from operations Other income Interest income Other income - - Income before income taxes Income tax expense Net income $ Net income per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted SEE ACCOMPANYING NOTES TO CONDENSED FINANCIAL STATEMENTS 2 CLEARFIELD, INC. CONDENSED STATEMENTS OF CASH FLOWS UNAUDITED Six Months Ended March 31 Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred taxes Loss on disposal of assets - Stock based compensation Changes in operating assets and liabilities: Accounts receivable, net Inventories ) ) Prepaid expenses and other ) ) Accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities Purchases of property and equipment and intangible assets ) ) Purchases of investments ) ) Proceeds from maturities of investments Net cash provided by (used in) investing activities ) Cash flows from financing activities Proceeds from issuance of common stock under employee stock purchase plan Proceeds from issuance of common stock upon exercise of stock options Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SEE ACCOMPANYING NOTES TO CONDENSED FINANCIAL STATEMENTS 3 NOTES TO CONDENSED FINANCIAL STATEMENTS Note 1.Basis of Presentation The accompanying condensed financial statements are unaudited and have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America for interim financial information, pursuant to the rules and regulations of the Securities and Exchange Commission.Pursuant to these rules and regulations, certain financial information and footnote disclosures normally included in the financial statements have been condensed or omitted.However, in the opinion of management, the financial statements include all adjustments, consisting of normal recurring accruals, necessary for a fair presentation of the financial position and results of operations and cash flows of the interim periods presented. Operating results for the interim periods presented are not necessarily indicative of results to be expected for the full year or for any other interim period, due to variability in customer purchasing patterns and seasonal, operating and other factors. These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2011. In preparation of the Company’s financial statements, management is required to make estimates and assumptions that affect reported amounts of assets and liabilities and related revenues and expenses during the reporting periods. As future events and their effects cannot be determined with precision, actual results could differ significantly from these estimates. Note 2.Net Income Per Share Basic net income per common share (“EPS”) is computed by dividing net income by the weighted average number of common shares outstanding for the reporting period. Diluted EPS equals net income divided by the sum of the weighted average number of shares of common stock outstanding plus all additional common stock equivalents, such as stock options, when dilutive. Three Months Ended March 31 Six Months Ended March 31 Net income per common share — basic: Net income $ Weighted average shares outstanding—basic Net income per common share $ Net income per common share — diluted: Net income $ Weighted average shares outstanding Dilutive impact of common stock equivalent outstanding Weighted average shares outstanding— diluted Net income per common share — diluted $ 4 Note3.Cash, Cash Equivalents and Investments The Company currently invests its excess cash in money market accounts and bank certificates of deposit (CDs) with a term of not more than three years. CDs with original maturities of more than three months are reported as held-to-maturity investments and are carried at amortized cost. The maturity dates of the Company’s CDs at March 31, 2012 and September 30, 2011 are as follows: March 31, September 30, Less than one year $ $ 1-3 years Total $ $ Note 4.Stock Based Compensation The Company recorded $219,271 of compensation expense related to current and past option grants, restricted stock grants and the Company’s Employee Stock Purchase Plan for the six month period ended March 31, 2012.The Company recorded $119,894 of compensation expense related to current and past equity awards for the six month period ended March 31, 2011.This expense is included in selling, general and administrative expense.There was no tax benefit from recording this non-cash expense.As of March 31, 2012, $968,109 of total unrecognized compensation expense related to non-vested awards is expected to be recognized over a weighted average period of approximately 4.9 years. We used the Black-Scholes option pricing model to determine the weighted average fair value of options during the six months ended March 31, 2012 and March 31, 2011. The weighted-average fair values at the grant date for options issued during the six months ended March 31, 2012 and 2011 were $4.12 and $3.29, respectively. This fair value was estimated at grant date using the weighted-average assumptions listed below. Six months ended March 31, 2012 Six months ended March 31, 2011 Dividend yield 0
